NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3728
                                       ___________

                                    ERVIN WYMAN,
                                             Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                             (D.N.J. Civ. No. 1-15-cv-05721)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 7, 2017
              Before: RESTREPO, SCIRICA and FISHER, Circuit Judges

                               (Opinion filed: June 9, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Ervin Wyman appeals from the judgment of the United States

District Court for the District of New Jersey in his Social Security case. We will affirm

the District Court’s judgment.

                                              I.

       In December 2011, Wyman, with the assistance of counsel, applied for

Supplemental Security Income (“SSI”), as he suffers from several ailments. An

administrative law judge held three hearings between 2013 and 2014. At the last hearing,

a vocational expert witness testified. In response to a hypothetical posed by the ALJ, the

expert initially noted that an individual with Wyman’s limitations would be limited to

sedentary, unskilled jobs, but then stated that such an individual could still perform at

least two types of unskilled jobs in the light exertional category.

       In 2014, the ALJ issued a decision utilizing the five-step sequential analysis set

forth in 20 C.F.R. § 404.1520, and found that Wyman had the residual functional

capacity (“RFC”) for a reduced range of light work with additional limitations, that those

additional limitations did not significantly reduce his exertional capacity for such work,

and that work existed in significant numbers in the national economy that he could

perform. The ALJ determined that Wyman was not disabled, and denied him benefits.

The Social Security Appeals Council denied Wyman’s appeal, which made the ALJ’s

decision the final decision of the Commissioner of Social Security.




                                              2
       In July 2015, Wyman, with the assistance of counsel, filed an action in the District

Court, seeking review of the decision to deny SSI benefits. Wyman argued that the ALJ

erred at step five of the analysis, contending that, under the ALJ’s RFC finding, he was

essentially limited to sedentary work and therefore should have been found disabled

under the Medical-Vocational Guidelines. Dkt. # 12 at 8. After full briefing, the District

Court affirmed the ALJ’s decision, determining that Wyman’s limitations did not

preclude him from performing at least some unskilled light work, and that the ALJ did

not err in finding that Wyman was not disabled because the range of jobs that he could

perform was not significantly diminished. Wyman timely appealed.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Wyman requests that we

reverse the District Court’s order affirming the ALJ’s denial of benefits and remand with

instructions to grant benefits and all back money due him, as well as possible punitive

damages. Appellant’s Br. at 6.

       Even generously construed, Wyman’s opening brief does not address the only

issue that he raised in the District Court, namely, that the ALJ erred at step five of the

sequential analysis, that Wyman was essentially limited to sedentary work, and that he

should therefore have been found disabled under the Medical-Vocational Guidelines.

Accordingly, the issue he raised in the District Court is not before us, and is waived. See

Kopec v. Tate, 361 F.3d 772, 775 n.5 (3d Cir. 2004); United States v. Menendez, 831

                                              3
F.3d 155, 175 (3d Cir. 2016) (noting that where an issue is not briefed in the argument

section, appellant has abandoned it). Wyman instead argues that the ALJ (and

consequently, the District Court) erred at step four by failing to evaluate the full extent of

his impairments. Appellant’s Br. at 4. He also contends that his apparent history with

the ALJ means that “the rule of law was broken time and time after time,” id. at 1, that he

was found disabled in a separate case, id. at 5-6, and that his counsel provided ineffective

assistance, id. at 3. Wyman did not raise these arguments before the District Court, and

we will not consider them for the first time on appeal. See, e.g., Tri-M Group, LLC v.

Sharp, 638 F.3d 406, 416 (3d Cir. 2011).

         Accordingly, we will affirm the District Court’s judgment.1




1
    Appellee’s motion to file a supplemental appendix is granted.
                                              4